Hammond, J.
The question is whether the evidence warranted a finding that Lucy Cooper was “dependent” upon George T. Wilber within the meaning of that word as used in . St. 1882, c. 195, § 2, now incorporated in R. L. c. 119, § 6.
She testified that before July 14? 1897, she and her two sisters Agnes and Georgianna were all keeping house together in Cambridge; that she and her sister Agnes worked out and earned the money necessary to maintain the home; that Geor*479gianna, who was not strong, did the housework; that all this was known to Wilber; and that on July 14, 1897, Agnes married him ; that before the marriage Agnes said to Wilber that she would not marry and break up the home of herself and sisters, and that he said that if she would marry him, all the sisters should go with her and “ always have a home as long as he lived.”
She further testified that after the marriage the old home was broken up and they all went to live with Wilber; that the arrangement was that Agnes should “ run the house ” and Georgianna would help her in the work, and she (the witness) should “ give in what she could ”; that in pursuance of that arrangement Agnes and Georgianna kept the house while Wilber and the witness worked out and supported the family, he contributing from $12 to $15 a week and she $4 a week, and sometimes more; that these sums were turned over to Agnes, who bought the food, paid the rent and “ran the house on it,” and Wilber and Agnes “ had their clothes out of it.” In a word, they were all members of the same household, each contributing either by money or by work to the maintenance of the common home.
She further testified that, after the death of Agnes, Wilber said that “ we would go on keeping house just the same as we did before my sister died, giving in together and keeping house,” and also that “ If we would keep on keeping house for him, we might go on arid live the same way we had been living.” She also testified that in pursuance of that arrangement the home was kept up as before until Wilber’s death, Georgianna acting as treasurer.
There was also evidence that Wilber, after the death of Agnes, said to Lucy that he had made her one of the beneficiaries because his children (by a former marriage) all had good homes, and that if anything happened to her she had her sister Georgianna to look after and needed the money.
In McCarthy v. New England Order of Protection, 153 Mass. 314, 318, it was said that in interpreting this statute “ legal dependency [is] not the test,” and that the statute should be liberally construed. Morton, J., in giving the opinion, uses the following language: “ Trivial or casual, or perhaps wholly *480charitable assistance, would not create a relation of dependency, within the meaning of the statute or by-laws. Something more is undoubtedly required. The beneficiary must be dependent upon the member in a material degree for support, or mainte^ nonce, or assistance, and the obligation on the part of the member to furnish it must, it would seem, rest upon some moral, or legal, or equitable grounds, and not upon the purely voluntary or charitable impulses or disposition of the member.”
In the present case the jury might properly have found that Lucy was dependent upon the assistance of Wilber to support herself and Georgianna in his lifetime in the same degree of comfort in which they had lived before his marriage to Agnes, and that Wilber had agreed in substance that the family should not be broken up, and that such loss as might be suffered from the fact that Agnes, in consequence of her marriage, had become a non-producer, should be made up by his contribution to the common fund. They might further have found that after the death of Agnes it was the assistance so rendered by Wilber which enabled Lucy and Georgianna to live in the same degree of comfort as before, and that this assistance was given and received, not as a gratuity, but under a mutual recognition of a moral obligation on the part of Wilber to stand to his promise; and that under the pressing sense of such an obligation Wilber made Lucy a beneficiary under the policy. In other words, the jury might have found that the assistance was not trivial or casual or wholly charitable, but was substantial and material, and that the obligation to furnish it, although perhaps not enforceable in law, nevertheless rested upon moral and equitable grounds, and that it was furnished not gratuitously, but in recognition of that obligation. This was enough. McCarthy v. New England Order of Protection, 153 Mass. 314.

Exceptions overruled.